Per Curiam.
Joshua Moores brought suit against the Castner Oil Co. for rental for his farm under a contract which provided that a well was to be drilled on the farm or in the vicinity, or they were to pay the rental. The oil company drilled a well nearly two miles away and maintained that it was in the vicinity. A justice, and a jury in the common pleas court,, gave Moores a verdict for the full amount, and the circuit court affirms the decision of the lower court, holding that, had the well been drilled on an adjoin ing farm, it migh have been in the vicinity, but with several farms intervening, it is not.